SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 SCHEDULE 13G UNDER THE SECURITIES EXCHANGE ACT OF 19341 (AMENDMENT NO. 1) Legend Oil & Gas, Ltd. (Name of Issuer) Common Stock (Title of Class of Securities) 52490C 10 1 (CUSIP Number) October 20, 2011 (Date of Event Which Requires Filing of This Statement) Check the Appropriate box to designate the rule pursuant to which this schedule is filed: o Rule 13d-1(b) x Rule 13d-1(c) o Rule 13d-1(d) 1 The information required in the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section 18 of the Securities Exchange Act of 1934 or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). CUSIP No. 244866208 13G Page2 of 5 Pages 1 NAME OF REPORTING PERSONS S.S. OR I.R.S. IDENTIFICATION NO. OF ABOVE PERSONS International Sovereign Energy Corp. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP* (a)o (b)o 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION Alberta, Canada 5 SOLE VOTING POWER NUMBER OF SHARES 6 SHARED VOTING POWER BENEFICIALLY 0 OWNED BY 7 SOLE DISPOSITIVE POWER EACH REPORTING 8 SHARED DISPOSITIVE POWER PERSON WITH 0 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 10 CHECK IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES*o 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW 9 7.0% 12 TYPE OF REPORTING PERSON* CO CUSIP No. 244866208 13G Page3 of 5 Pages Item 1 (a). Name of Issuer: Legend Oil & Gas, Ltd. Item 1 (b). Address of Issuer’s Principal Executive Offices: 1420 Fifth Avenue, Suite 2200 Seattle, Washinton98101 Item2 (a). Name of Person Filing: International Sovereign Energy Corp. Item2 (b). Address of Principal Business Office or, if None, Residence: 1750, 801 – 6th Avenue SW Calgary, AlbertaT2P 3W2 Canada Item2 (c). Citizenship: Alberta, Canada Item2 (d). Title of Class of Securities: Common Stock Item2 (e). CUSIP Number: 52490C 10 1 Item 3. If this statement is filed pursuant to Rules 13d-1(b), or 13d-2(b) or (c), check whether the person filing is a: Not Applicable Item 4. Ownership (a) Amount beneficially owned: (b) Percent of Class: 7.0% (c) Number of shares as to which such person has: (i) Sole power to vote or to direct the vote: CUSIP No. 244866208 13G Page4 of 5 Pages (ii) Shared power to vote or to direct the vote: 0 (iii) Sole power to dispose or to direct the disposition of: (iii) Shared power to dispose or to direct the disposition of: 0 Item 5. Ownership of Five Percent or Less of a Class If the statement is being filed to report the fact that as of the date hereof the reporting person has ceased to be the beneficial owner of more than five percent of the class of securities, check the following o . Item 6. Ownership of More than Five Percent on Behalf of Another Person Not Applicable Item 7. Identification and Classification of the Subsidiary Which Acquired the Security Being Reported on by the Parent Holding Company Not Applicable Item 8. Identification and Classification of Members of the Group Not Applicable Item 9. Notice of Dissolution of Group Not Applicable Item 10. Certifications By signing below I certify that, to the best of my knowledge and belief, the securities referred to above were not acquired and are not held for the purpose of or with the effect of changing or influencing the control of the issuer of the securities and were not acquired and are not held in connection with or as a participant in any transaction having that purpose or effect. CUSIP No. 244866208 13G Page5 of 5 Pages SIGNATURE After reasonable inquiry and to the best of my knowledge and belief, I certify that the information set forth in this statement is true, complete and correct on October 31, 2011. INTERNATIONAL SOVEREIGN ENERGY CORP By:/s/ John Lokker Name:John Lokker Title:Chairman
